Citation Nr: 0947688	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from May to 
December 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005, as support for his claims for hepatitis C and 
other conditions also then at issue, the Veteran testified at 
a hearing at the RO before a Veterans Law Judge of the Board.  
That type of hearing is commonly referred to as a travel 
Board hearing.  The Veterans Law Judge that presided over 
that hearing has since retired.  So in a September 2009 
letter, the Board advised the Veteran of this and indicated 
he could consequently have another hearing before a different 
Veterans Law Judge that would ultimately decide this appeal.  
But in his October 2009 response, the Veteran indicated he 
did not want another hearing and, instead, wants his case 
considered based on the evidence already of record.

It further deserves mentioning that The American Legion 
submitted a statement in August 2009 on VA Form 646, as the 
Veteran's supposed accredited representative.  However, after 
further reviewing the file, the Board sent the Veteran a 
letter later in August 2009 indicating he had not officially 
designated this organization to represent him in this appeal.  
So the Board gave him an opportunity to complete the 
paperwork required to have this organization represent him in 
this appeal or, if he elected instead, to designate another 
organization or attorney or proceed on his own behalf 
unrepresented.  He did not respond to that letter, so unlike 
when remanding the claim for hepatitis C to the RO in October 
2005 for further development and consideration, via the 
Appeals Management Center (AMC), the Board is not listing The 
American Legion as his representative in this appeal since he 
never completed the paperwork to make this designation 
official.  When contacting him about this in that August 2009 
letter, the Board indicated he had 30 days to response; else, 
the Board would assume he wants to represent himself and 
resume reviewing his appeal accordingly.


FINDING OF FACT

There is no competent and credible evidence attributing the 
Veteran's hepatitis C to his relatively brief period of 
military service from May to December 1971.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
specifically concerning claims for increased ratings, which 
is not at issue in this particular appeal.  


The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content of VCAA notice, 
including as they concern underlying claims for service 
connection.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2001, December 2003, February 2004, March and October 2005, 
and August 2009.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the August 2009 letter complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the AMC went back and readjudicated his claim in the August 
2009 SSOC- including considering any additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.  So any arguable timing 
defect in the provision of that additional notice has been 
rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his VA treatment records 
and, as directed in the Board's October 2005 remand, arranged 
for a VA compensation examination in December 2005 for a 
medical nexus opinion concerning the cause of his hepatitis 
C- including, in particular, in terms of whether it is 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran's original claims file, 
containing his service treatment records (STRs), is missing 
and presumed lost.  But a rebuilt claims file was established 
in 2009, albeit without the benefit of his STRs, and these 
records concerning his service were available when the RO 
initially considered his claim in January 2002.  The VA 
physician that examined the Veteran in December 2005 also had 
access to and the benefit of these records when rendering his 
medical nexus opinion.  So the opinion was not based on an 
incomplete record.

In any event, although there is a heightened obligation to 
more fully explain the reasons and bases for a decision, 
when, as here, there are missing STRs, this, alone, does not 
obviate the need for the Veteran to still have medical nexus 
evidence supporting his claim by suggesting a correlation 
between his currently claimed condition (here, hepatitis C) 
and his military service.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  In other words, missing STRs do not lower the 
threshold for an allowance of a claim.  There is no reverse 
presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  And, unfortunately, the record 
in this particular instance does not contain the required 
supporting medical nexus evidence.

Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may 
proceed without prejudicing the Veteran.

II.  Entitlement to Service Connection for Hepatitis C

The Veteran contends he contracted hepatitis C as a result of 
his contact with bodily fluids, specifically blood, while 
serving as a medical corpsman during service for 10 weeks.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  In order to establish a showing of chronic 
disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence may be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is proof he has the condition he is 
alleging, hepatitis C.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In the report of the December 2005 VA compensation 
examination, the examiner found that the Veteran was first 
diagnosed with hepatitis C in January 2000.  The examiner 
also confirmed this diagnosis through viral genome testing 
and PCR testing, which were positive for this diagnosis.  So 
the Veteran has the required current diagnosis of hepatitis 
C.  See Boyer, 210 F. 3d. at 1353.  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability); McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (noting that the requirement of 
a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether the 
Veteran's hepatitis C is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Unfortunately, there is simply no 
competent and credible evidence of record establishing this 
required correlation.

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) (November 30, 1998).  
In this regard, while this claim was on remand, the AMC sent 
the Veteran a development letter in October 2005 asking that 
he complete and submit the enclosed "Risk Factors for 
Hepatitis C Questionnaire", but he did not.  He earlier had 
testified during his June 2005 hearing that he may have 
contracted hepatitis C from contact with blood during his 
work as a medical corpsman taking samples of other soldiers 
for venereal disease testing.  He also claims that he cut the 
fingers on his right hand during basic training on a garbage 
drum.  It is certainly conceivable he may have come into 
contact with blood in this capacity during his military 
service.  However, the December 2005 VA examiner who was 
asked to review the relevant medical and other evidence in 
this case and offer an opinion concerning the etiology of the 
Veteran's hepatitis C observed that, while the Veteran had 
denied intravenous drug use during that examination, his VA 
outpatient treatment records contradict his assertions.  
Furthermore, he admitted to intranasal cocaine use and 
occasional alcohol use.  So even assuming for the sake of 
argument he is competent to say he was possibly exposed to 
contaminated blood while in service in the ways claimed, his 
testimony concerning his potential risk factors is not also 
credible because there are indications of these several other 
risk factors that are totally unrelated to his military 
service.  Hence, the events he says occurred while in service 
are not the only possible sources of his infection, indeed, 
far from it.  See Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

The Veteran also has failed to provide any objective 
indication of having hepatitis C for many years after 
service, until 2000 or thereabouts, so almost three decades 
after his military service ended.  So even accepting that 
hepatitis C may be dormant or have a latency before the 
associated symptoms become evident, the lapse of so many 
years in this particular instance after the Veteran's 
separation from service and the first documented complaint of 
this claimed disorder is probative evidence to be considered 
in determining whether his hepatitis C dates back to his 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's hepatitis C to his military service.  Rather, to 
the contrary, there is competent medical evidence 
specifically discounting this notion.  Specifically, the 
December 2005 VA compensation examiner's opinion ultimately 
concludes the Veteran's hepatitis C is more likely than not 
due to his illicit drug use.  This examiner indicated it 
would only amount to speculation for him to also link the 
hepatitis C to the Veteran's military service, which, in 
effect, is considered "nonevidence" in establishing this 
necessary linkage.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
Service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  


See also 38 C.F.R. § 3.102 (when considering application of 
the benefit-of-the-doubt doctrine, reasonable doubt is one 
within the range of probability, as distinguished from pure 
speculation or remote possibility).

Thus, even acknowledging there is the required proof the 
Veteran has hepatitis C and conceding he may have been 
exposed to blood during his military service, there still is 
no probative (both competent and credible) medical or other 
evidence of record of a nexus or relationship between the 
time he spent in the service and his contracting hepatitis C.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  His lay testimony, as 
mentioned, though competent, is not also credible.  And aside 
from that, his opinion regarding the etiology of his 
hepatitis C - in terms of whether it is attributable to his 
military service versus other unrelated factors, is less 
probative than the VA examiner's contrary opinion.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  There is no medical 
evidence refuting the VA examiner's unfavorable opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hepatitis C.  So there is no reasonable doubt 
to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

The claim for service connection for hepatitis C is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


